

116 HR 6609 IH: Immediate COVID Testing Procurement Act.
U.S. House of Representatives
2020-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6609IN THE HOUSE OF REPRESENTATIVESApril 23, 2020Mr. Panetta (for himself, Mr. Brown of Maryland, Ms. Judy Chu of California, Mr. Cisneros, Mr. DeFazio, Mr. Espaillat, Ms. Gabbard, Mr. Grijalva, Mr. Hastings, Mr. Huffman, Mr. Kilmer, Mr. Loebsack, Mr. Malinowski, Mr. Sean Patrick Maloney of New York, Ms. Meng, Mr. Nadler, Mrs. Napolitano, Ms. Norton, Mr. Payne, Mr. Phillips, Miss Rice of New York, Mr. Ruppersberger, Mr. Rush, Mr. Schneider, Ms. Sewell of Alabama, Mr. Sires, Ms. Spanberger, Mr. Suozzi, and Mr. Vela) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide for the immediate procurement of COVID–19 medical testing components, materials, and supplies under the Defense Production Act of 1950.1.Short titleThis Act may be cited as the Immediate COVID Testing Procurement Act.2.Immediate purchase orders of COVID–19 medical testing components, materials, and supplies(a)In generalNot later than 24 hours after the date of the enactment of this Act, the President shall issue any necessary purchase orders for a program of the highest national urgency (commonly known as a DX purchase order) pursuant to Department of Defense Directive 4400.1 to procure all necessary components, materials, and supplies to conduct molecular and serological COVID–19 medical testing nationwide under authorities provided by the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.).(b)Approval or authorizationAll components, materials, and supplies described in subsection (a) must have received prior approval of the Center for Disease Control and Prevention or have received emergency use authorization from the Food and Drug Administration for the detection of coronavirus disease 2019 (commonly known as COVID–19).(c)Waiver of requirements relating to shortfalls and notificationsThe requirements of sections 301(d)(1)(A) and 303(a)(6) of the Defense Production Act of 1950 (50 U.S.C. 4531(d)(1)(A); 4533(a)(6)) are waived for purposes of this section.(d)FundingAmounts available in the Defense Production Act Fund (established under section 304 of the Defense Production Act of 1950 (50 U.S.C. 4534)) shall be made available for purchases made under this section.